Title: To George Washington from Major General Stirling, 19 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Perth Amboy [N.J.] October 19th 1778 4 oClo’ p.m.
          
          In order the better to Satisfy my self with regard to the Strenght and number of the Enemy’s fleet I came here about an hour ago, I find  
            
            
            
            from a very Intelligent person formerly <a> Captain <of> a merchant Ship, that the Number of Ships at the Hook this morning was about 130. fifteen of their Capital Ships 10 or 12 frigates, they began to Weigh Anchor about nine oClock this morning. when I came here I could Descry  their Rear Standing S.E. with a light Breese from the S.W. they are now out of our Sight the wind is now Comeing in from S.E. and I suspect they will return this Evening to their late Station. there is now another fleet on their Way from the Narrow’s to the Hook, about 20 Sail of them are now open to our Veiw and more Comeing down, with these and what remained this Morng at Anchor there are four which appear to be about 50 Gun Ships two or three frigates & the rest transports, I have fixed a proper person here who will report daily to me, and shall send an Officer of horse also as <a> Check. I enclose to your Excellency what other Intelligence I have received since the Night before last when I wrote you. But I can not say any of them from New York is so Satisfactory as the Intelligence from Capt. Clun—which I sent your Excellency. I will not detain the Messenger a Moment longer as I conceive the Knowledge of this Movement of the Enemy’s fleet must be very important to the Count de Estaing—I am your Excellencys Most Obt Humble Servant
          
            Stirling,
          
        